18‐0193 
Mogul Media, Inc., et al. v. City of New York, et al. 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER  
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 
       At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
New York, on the 7th day of December, two thousand and eighteen. 
                                     
Present:       
              RICHARD C. WESLEY, 
              DEBRA ANN LIVINGSTON 
                            Circuit Judges. 
              GEOFFREY W. CRAWFORD 
                            District Judge* 
______________________ 
 
MOGUL MEDIA, INC., ET AL.,  
 
                            Plaintiffs‐Appellants, 
 
              v.                                       18‐0193 
 
CITY OF NEW YORK, ET AL. 
 
                            Defendants‐Appellees.† 

  Chief  Judge  Geoffrey  W.  Crawford,  of  the  United  States  District  Court  for  the  District  of 
*

Vermont, sitting by designation. 
†    The Clerk of the Court is directed to amend the caption as set forth above. 
______________________  
 
For Plaintiffs‐Appellants:             RICHARD  T.  WALSH,  Horing,  Welikson  &  Rosen,  P.C., 
                                       Williston Park, NY. 
 
For Defendants‐Appellees:              JEREMY  W.  SHWEDER,  Assistant  Counsel  (Richard 
                                       Dearing and Claude S. Platton, of counsel, on the brief), 
                                       for Zachary W. Carter, Corporation Counsel of the City 
                                       of New York, New York, NY.         
 
       Appeal from the United States District Court for the Southern District of New 

York (Engelmayer, J.)

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

AND DECREED that the judgment is AFFIRMED. 

       Plaintiffs,  owners  or  lessees  of  property  in  the  City  of  New  York  on  which 

billboards are or have been displayed, appeal from an Opinion and Order of the United 

States District Court for the Southern District of New York (Engelmayer, J.) granting the 

City of New York’s (“City”) Rule 12(b)(6) motion to dismiss for failure to state a claim 

upon which relief can be granted. Plaintiffs appeal the district court’s judgment holding 

that  the  City  did  not  violate  their  First  Amendment  rights.1  We  assume  the  parties’ 

familiarity with the underlying facts, the procedural history, and the issues for review. 

The standard of review is well known.2 


1 Plaintiffs brought additional claims under federal law but do not challenge the dismissal of those 
claims on appeal. 
2 We review “the dismissal of a complaint under Rule 12(b)(6) de novo, taking as true the material 
facts alleged in the complaint and drawing all reasonable inferences in favor of the plaintiff.” Pani 
v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998). To survive a motion to dismiss under 
                                                  2 
        Plaintiffs  challenge  the  constitutionality  of  New  York  City  Zoning  Resolution 

(“ZR”) §§ 42‐55 and 32‐662,3 as applied to their properties. They contend that because the 

City  “zon[ed]  City  owned  parks  and  properties  differently  from  other  lands  similarly 

situated  and  owned  by  private  owners,”  J.A.  31–32,  for  the  purpose  of  advancing  “a 

money  making  scheme,”  Appellant  Br.  24,  the  City  violated  their  First  Amendment 

rights.  Plaintiffs  point  to  offsite  advertising  signs  permitted  at  the  New  York 

Metropolitans’  Citi  Field  ballpark,  located  within  the  City‐owned  Flushing  Meadows‐

Corona  Park,  to  support  their  argument  that  ZR  §§ 42‐55  and  32‐662  are 

unconstitutionally underinclusive.  

        However,  the  City  neither  exempted  Flushing  Meadows‐Corona  Park  from  ZR 

§§ 42‐55 and 32‐662, nor deliberately zoned the parkland so as to avoid those regulations. 

Flushing Meadows‐Corona Park is not zoned, a designation that has not changed since 

at  least  1961.  City‐owned  parkland  is  governed  by  the  public  trust  doctrine,  a  state 

common law theory under which “[o]nly the state legislature has the power to alienate 

parkland.”  Avella  v.  City  of  New  York,  29  N.Y.3d  425,  431  (2017).  “Even  though  a 

municipality may own the land dedicated to public use, ‘ . . . the power to regulate those 




rule 12(b)(6), a plaintiff must plead “enough facts to state a claim to relief that is plausible on its 
face.”  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570  (2007).  A  complaint  is  properly  dismissed, 
where, as a matter of law, “the allegations in a complaint, however true, could not raise a claim 
of entitlement to relief.” Id. at 558. 
3  ZR  §§ 42‐55  and  32‐662  prohibit  arterial  highway  “offsite”  advertising  signs  in  high‐density 
commercial and manufacturing districts, respectively, but permit so‐called “onsite” signs. 

                                                      3 
uses  [is]  vested  solely  in  the  [state]  legislature.’”  Id.  at  431  (first  brackets  in  original) 

(quoting Potter v. Collis, 156 N.Y. 16, 30 (1898)). In 1961 the State authorized construction 

of  Shea  Stadium  (later  replaced  by  Citi  Field)  and  appurtenant  structures  at  Flushing 

Meadow Park (now Flushing Meadows‐Corona Park), codified in section 18‐118 of the 

Administrative Code of the City of New York. See also id. at 432–35 (outlining grant of 

alienation of Flushing Meadow Park). 

        Therefore,  any  challenge  premised  on  the  allegation  that  the  City  deliberately 

zoned Plaintiffs’ property differently from its own parkland property has no basis in law 

or fact. The City does not have the authority to regulate Flushing Meadows‐Corona Park. 

At most, New York State allowed construction of Citi Field and appurtenant structures, 

including the signs of which Plaintiffs complain. 

        We have considered Plaintiffs’ remaining arguments and find them to be without 

merit. Accordingly, we AFFIRM the judgment of the district court. 

                                  
                                                 FOR THE COURT: 
                                                 Catherine O’Hagan Wolfe, Clerk 
 
                                                   




                                                      4